J-S57017-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                         IN THE SUPERIOR COURT OF
                                                           PENNSYLVANIA


                     v.

KEVIN JORDAN

                           Appellant                     No. 3460 EDA 2016


            Appeal from the PCRA Order dated October 3, 2016
           In the Court of Common Pleas of Montgomery County
            Criminal Division at No(s): CP-46-CR-0005792-2008

BEFORE: PANELLA, J., SOLANO, J., and MUSMANNO, J.

MEMORANDUM BY SOLANO, J.:                            FILED DECEMBER 12, 2017

      Appellant, Kevin Jordan, appeals pro se from the order dismissing his

second petition filed under the Post Conviction Relief Act (“PCRA”), 42

Pa.C.S. §§ 9541-9546. We affirm.

      On March 26, 2009, a jury convicted Appellant of criminal conspiracy

(violation of the Drug Act), criminal use of a communications facility,

criminal   attempt     (kidnapping      and/or    robbery),    criminal   solicitation

(kidnapping   and/or      robbery),    criminal   conspiracy   (kidnapping    and/or

robbery), and possessing an instrument of crime (a handgun).                     See

Commonwealth v. Jordan, 75 A.3d 554 (Pa. Super. 2013) (unpublished

memorandum) (affirming denial of Appellant’s first PCRA petition).                On

June 16, 2009, the trial court sentenced Appellant to 12 to 24 years’

incarceration. Id. Appellant filed a direct appeal, and this Court affirmed
J-S57017-17


the judgment of sentence on December 9, 2010. Id. Appellant petitioned

the Supreme Court of Pennsylvania for allowance of an appeal, but that

Court denied the petition on June 1, 2011. Commonwealth v. Jordan, 22

A.3d 1034 (Pa. 2011). Appellant did not petition the United States Supreme

Court for a writ of certiorari. Therefore, his judgment of sentence became

final on August 30, 2011, ninety days after the Pennsylvania Supreme Court

denied his petition for allowance of appeal. See 42 Pa.C.S. § 9545(b)(3);

U.S. Sup. Ct. Rule 13.

        Appellant filed a timely PCRA petition, within one year, on October 21,

2011.     The PCRA court appointed counsel and ultimately dismissed the

petition without a hearing. Appellant appealed, and this Court affirmed the

denial of relief.    Jordan, 75 A.3d 554.      Appellant did not petition for

allowance of an appeal by the Pennsylvania Supreme Court.

        Appellant filed the underlying PCRA petition, his second, on August 11,

2016. The PCRA court issued a notice of its intent to dismiss the petition as

untimely on August 31, 2016, and on October 3, 2016, the PCRA court

dismissed the petition. Appellant filed a timely pro se appeal on October 31,

2016. Appellant presents six issues, which we repeat verbatim:

        [1.] Should the PCRA court remand to PCRA court to allow
        [Appellant] to argue “Burton Claim,” where PCRA court
        obstructed [Appellant’s] presentation of newly discovered facts
        during first timely filed PCRA proceedings in 2012, by concealing
        trial transcripts and sentencing order?

        [2.] Whether the PCRA court erred in issuing 907 notice of
        intent to dismiss without a hearing, where [Appellant] met and

                                      -2-
J-S57017-17


      complied with 42 Pa.C.S. §§ 9545(b)(1)(ii) and (b)(2) exception
      to jurisdictional time bar?

      [3.] Whether the PCRA court erred in refusing to grant
      evidentiary hearing or rule on immediate hearing, where
      [Appellant] properly plead the en banc Superior Court’s July 12,
      2016 decision in Ciccone which spawned a new distinct claim
      outside of Alleyne, solely based on 1 Pa.C.S. § 1925 as declared
      by our Supreme Court in Commonwealth v. Wolfe, on
      June 20, 2016?

      [4.] Whether the PCRA court erred in applying our Supreme
      Court’s Washington decision as the law of the land, when it was
      decided July 19, 2016, but did not overrule or abrogate our
      Supreme Court’s Commonwealth v. Wolfe, 2016 Pa. LEXIS
      1282 (Pa. 2016) decision decided 29 days prior on June 20,
      2016 or the Superior Court’s July 12, 2016 holding in Ciccone?

      [5.] Whether the PCRA court erred and abused its discretion by
      denying motion to vacate dismissal pending reconsideration of
      Ciccone by the en banc Superior Court, where [the] Ciccone
      decision is central to the present case?

      [6.] Whether the PCRA court erred and abused its discretion by
      failing to apply the recidivist philosophy, when imposing [a]
      facially unconstitutional mandatory sentencing statute, where
      [Appellant] did not have [an] opportunity to reform prior to [his]
      second conviction and sentencing, to be exposed to 42 Pa.C.S.
      § 9714(a)(1)?

Appellant’s Brief at 3.

      When reviewing the propriety of an order denying PCRA relief, this

Court is limited to determining whether the evidence of record supports the

conclusions of the PCRA court and whether the ruling is free of legal error.

Commonwealth v. Robinson, 139 A.3d 178, 185 (Pa. 2016). The PCRA

court’s findings will not be disturbed unless there is no support for them in




                                    -3-
J-S57017-17


the certified record. Commonwealth v. Lippert, 85 A.3d 1095, 1100 (Pa.

Super. 2014).

     In addition, a PCRA petition must be timely filed within one year of the

date the petitioner’s judgment of sentence became final.       42 Pa.C.S. §

9545(b)(1).     A judgment of sentence “becomes final at the conclusion of

direct review, including discretionary review in the Supreme Court of the

United States and the Supreme Court of Pennsylvania, or at the expiration of

time for seeking the review.”     42 Pa.C.S. § 9545(b)(3).     However, an

untimely petition may be considered when the petition alleges, and the

petitioner proves, that one of the three limited exceptions to the time for

filing the petition set forth at 42 Pa.C.S. § 9545(b)(1) is met.   A petition

invoking one of these exceptions must be filed within sixty days of the date

the claim could first have been presented. 42 Pa.C.S. § 9545(b)(2).       In

order to be entitled to proceed under an exception to the PCRA’s one-year

filing deadline, “the petitioner must plead and prove specific facts that

demonstrate his claim was raised within the sixty-day time frame” under

section 9545(b)(2).    Commonwealth v. Carr, 768 A.2d 1164, 1167 (Pa.

Super. 2001). Whether a PCRA petition is timely is a question of law; this

Court’s standard of review is de novo and our scope of review is plenary.

Commonwealth v. Taylor, 65 A.3d 462, 468 (Pa. Super. 2013). It is well

settled that “[t]he filing mandates of the PCRA are jurisdictional in nature




                                    -4-
J-S57017-17


and are strictly construed.”         Id.       Consequently, “[a]n untimely petition

renders this Court without jurisdiction to afford relief.” Id.

       Here, Appellant’s judgment of sentence became final on August 30,

2011, and he had to file his PCRA petition by August 30, 2012 for it to be

timely.   42 Pa.C.S. § 9545(b)(1).             Because Appellant filed the underlying

petition on August 11, 2016, we agree with the PCRA court that the petition

is untimely.     PCRA Court Opinion, 1/5/17, at 6.              The PCRA court was

presented with the same six issues Appellant has presented to this Court on

appeal, see id. at 4-5, and concluded that it was without jurisdiction to

review them because Appellant failed to prove an exception to the PCRA

time bar.

       The PCRA court stated that Appellant “was mistaken” in his assertion

that “he has satisfied the exceptions in § 9545(b)(i) and (ii) and that his

petition was filed within 60 days of the Superior Court’s July 12, 2016

decision in Commonwealth v. Ciccone.” The PCRA court is correct. This

Court issued its most recent – and controlling – Ciccone decision on

December 13, 2016, and held that the decision of the United States

Supreme Court in Alleyne1 does not apply retroactively to a petitioner’s

collateral attack in seeking post-conviction relief.             Commonwealth v.



____________________________________________
1 Alleyne v. United States, 133 S. Ct. 2151, 2163 (2013) (holding that
“facts that increase mandatory minimum sentences must be submitted to
the jury” and found beyond a reasonable doubt).


                                           -5-
J-S57017-17


Ciccone, 152 A.3d 1004 (Pa. Super. 2016) (en banc), appeal denied, 169

A.3d 564 (Pa. 2017).2

       The PCRA court added:

              Furthermore, [Appellant] was sentenced as a repeat
       offender under 42 Pa.C.S.A. § 9714(a)(1), a mandatory
       minimum provision that has not been invalidated by Alleyne
       and its progeny.          Therefore, even if Alleyne applied
       retroactively, satisfying the jurisdictional time-bar, it would
       afford him no relief as he did not receive an illegal sentence on
       account of Alleyne. Thus, because his PCRA is untimely and he
       failed to establish that any exceptions to the time-bar apply, this
       Court does not have jurisdiction to address the substantive
       claims raised therein and he was not entitled to a hearing on his
       petition.

PCRA Court Opinion, 1/5/17, at 7-8.




____________________________________________
2 We summarized the procedural history and precedential authority of
Ciccone as follows:

       The appeal was submitted to a three-judge panel, but this Court
       sua sponte granted en banc review. The present en banc panel
       consisting of P.J.E. Ford Elliott, P.J.E. Bender, J. Bowes, J.
       Shogan, J. Lazarus, J. (now Justice) Mundy, J. Olson, J. Ott, and
       J. Stabile, concluded that Alleyne applied retroactively, and
       granted Appellant relief. However, that decision was withdrawn
       after our Supreme Court disseminated Commonwealth v.
       Washington, 142 A.3d 810, 811 (Pa. 2016), wherein the Court
       held that Alleyne does not apply retroactively “to attacks upon
       mandatory minimum sentences advanced on collateral review.”

Commonwealth v. Ciccone, 152 A.3d 1004, 1006 (Pa. Super. 2016) (en
banc) (footnote omitted), appeal denied, 169 A.3d 564 (Pa. 2017).
Appellant appears to rely on our first en banc decision in Ciccone, but that
decision was withdrawn and is superseded by the Court’s later decision
holding that Alleyne does not apply to requests for collateral relief under
the PCRA.


                                           -6-
J-S57017-17


     Our review of the record supports the determination of the PCRA court.

Accordingly, because we are without jurisdiction to review Appellant’s

second, untimely PCRA petition, we affirm the order denying relief.

     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/12/2017




                                    -7-